s - sims

UNITEI) sTATEs DISTRICT CoURT APR 2 2 2019
FOR THE DISTRICT OF COLUMBIA C\erk, U.S. Dlstrict & Bankruptcy
Courts for the District of Columb\a

Granville Scruggs, II, )
Plaintiff, §
v. § Civil Action No. 19-779 (UNA)
The United States et al ., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed informal pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a
case upon a determination that the complaint fails to state a claim upon which relief may be
granted).

Plaintiff is a resident of Olive Branch, Mississippi. He sues the United States and the
Department of Treasury’s Bureau of Engraving and Printing (“BEP”) for "‘fail[ing] to perform
duties owed to the public or Plaintiff[.]” Compl. for Declaratory Judgment at l [Dkt. # 1]. The
complaint arises from events that occurred in July, September, and December of 2014, when,
plaintiff alleges, he “properly submitted a mutilated paper currency claim pursuant to 31 CFR
Pat 100.3, 100.5, 100.7 and 100.8,” which is “estimated at $960,474.00 USD.” Compl. 11 6.

“[T]his is at least the sixth case Scruggs has filed against the federal government over
these claims, and the [third] where he has sued the Bureau of Engraving and Printing
specifically. Scruggs v. Bureau of Engraving & Printing, Dep "t of the Treasury, No. 3:l8-cv-

00098-GHD-RP, 2018 WL 3869989, at *2 (N.D. Miss. Aug. 14, 2018) (citing Scruggs v. United

States, No. 17-1581C, 2018 WL 1664689, at *3 (Fed. Cl. Apr. 6, 2018) (collecting cases);
Scruggs v. Bureau of Engravz'ng & Prz'ntz'ng, 200 F. Supp. 3d 78 (D.D.C. 2016)). ln this case,
plaintiff seeks a declaratory judgment and injunctive relief, see Compl. at 6-7, both of which
“presupposes the existence of a judicially remediable righ .” Alz` v. Rumsfeld, 649 F.3d 762, 778
(D.C. Cir. 2011) (internal quotation marks and citations omitted). Plaintiff’ s prior litigation
dispels any such notion, however. On a developed summary judgment record, the Court of
Federal Claims rejected plaintiffs claim “to recover $960,474.00 from the governmen .”
Scruggs v. United States, 2018 WL 1664689, at *1. It explained:

The United States Court of Claims has held that an allegation that the
government failed to redeem properly mutilated currency states a claim that
falls within the jurisdiction of this Court. See Krigel v. United States, 662
F.2d 741, 745 (Ct. Cl. 1981) (the obligation of the government to redeem
mutilated currency is imposed by statute under 31 U.S.C. § 773a (1976) and
defined by regulation under 31 C.F.R. § 100.5(a) ). And so, the Court may
consider plaintiff’s claim.

While the Court may consider plaintiff’ s mutilated currency claim, the
undisputed material facts in this matter, nonetheless, make clear that this
claim lacks merit. As the government demonstrates in its dispositive motion,
the undisputed material facts in this matter show that plaintiff repeatedly
submitted shredded currency_rather than lawfully held legal tender~_to the
BEP for redemption in connection with his mutilated currency claims.

Specifically, the sworn declaration of the program manager for the BEP’s
Mutilated Currency Division, Tryst R. Hensell, Jr., states that the package
containing plaintiffs first mutilated currency claim “contained shredded
currency still in the original [BEP packaging].” A subsequent investigation
of plaintiffs mutilated currency claims by the Department of the Treasury's
Office of the lnspector General also found that this claim-and two other
mutilated currency claims submitted by plaintiff_were improper. In this
regard, the OIG found that plaintif “submitted additional shredded currency
claims” to BEP in the amount of $250,000.00, in September 2014, and in the
amount of $704,666.00,' in December, 2014.

The BEP’s mutilated currency regulations make clear that “mutilated
currency” must be “currency which has been damaged to the extent that
either: (i) One-half or less of the original note remains; or (ii) Its condition is
such that its value is questionable and the currency must be forwarded to the

Dep(artment of the Treasury for the examination by trained experts before any
redemption is made.” 31 C.F.R. § 100.5(b)(i)-(ii). And so, these regulations
clearly require that plaintiff submit lawfully held mutilated currency, rather
than shredded currency, to the BEP for redemption Id. § 100.5(a) (stating
that only “[l]awfully held mutilated paper currency” may be submitted for
examination).

Because the undisputed material facts in this case show that plaintiff did not
do so here, the BEP appropriately denied plaintiffs mutilated currency
claims. And so, the Court grants the government's motion for summary
judgment[.]

Scruggs, 2018 WL 1664689, at * ll (record citations omitted; alterations in original). Because

 

 

Date: April/§é , 2019 United States District Judge

